      Case 3:20-cv-05396-MCR-HTC Document 8 Filed 08/18/20 Page 1 of 2
                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



ANTHONY A GARCIA,
      Plaintiff,

v.                                            CASE NO. 3:20cv5396-MCR-HTC

MARK INCH,
      Defendant.

                                         /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 16, 2020. ECF No. 7. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections were filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF Doc. 7, is

         adopted and incorporated by reference in this Order.
     Case 3:20-cv-05396-MCR-HTC Document 8 Filed 08/18/20 Page 2 of 2
                                                                 Page 2 of 2


     2. This case is DISMISSED WITHOUT PREJUDICE for failure to prosecute

        or failure to comply with a Court order.

     3. The Clerk is directed to close this matter.

     DONE AND ORDERED this 18th day of August 2020.




                                       s/ M. Casey Rodgers
                                      CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5396-MCR-HTC
